



JPMORGAN CHASE BANK, N.A.
FOURTEENTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June ___, 2019 (the “Amendment Effective Date”) and is by and between FUEL TECH
INC., a Delaware corporation (the “Borrower”), the Loan Parties party hereto,
and JPMORGAN CHASE BANK, N.A., a national banking association (“Lender”).
WHEREAS, Lender and the Loan Parties are parties to a Credit Agreement dated as
of June 30, 2009 (together with the thirteen amendments as described below, the
“Credit Agreement”). The Credit Agreement evidences certain credit facilities
pursuant to which the Lender has made certain revolving loans to the Loan
Parties on the terms and conditions set forth therein. The Loan Parties’
obligations under the Credit Agreement were originally evidenced by that certain
Promissory Note executed by Borrower in the original principal amount of
$25,000,000.00 dated June 30, 2009 (the “Note”);
WHEREAS, pursuant to the First Amendment to Credit Agreement dated October 5,
2009, the parties corrected a scrivener's error which had occurred in Section
6.14 (b) (“Leverage Ratio”) of the Credit Agreement;
WHEREAS, pursuant to the Second Amendment to Credit Agreement dated November 4,
2009, the Lender waived a default of the covenant set forth in Section 6.14(a)
of the Agreement, amended the Minimum Net Income covenant, amended the Leverage
Ratio, and amended the definitions of “Permitted Acquisitions” and “Applicable
Rate”;
WHEREAS, pursuant to the Third Amendment to Credit Agreement dated June 30,
2011, the Lender renewed and reduced the revolving credit facility evidenced by
the Note to $15,000,000.00 and adjusted the Tangible Net Worth Covenant;
WHEREAS, pursuant to the Fourth Amendment to Credit Agreement dated June 30,
2013, the Lender extended the Maturity Date of the revolving credit facility
evidenced by the Note to June 30, 2015 and also amended the financial covenants
set forth at Sections 6.14(b) (“Leverage Ratio”) and 6.14(c) (“Minimum Tangible
Net Worth”) of the Credit Agreement;
WHEREAS, pursuant to the Fifth Amendment to Credit Agreement dated June 20,
2014,, Lender made further adjustments to Section 6.14(c) of the Credit
Agreement (“Minimum Tangible Net Worth”);
WHEREAS, pursuant to the Sixth Amendment to Credit Agreement dated June 30,
2015, Lender, among other things, renewed the Revolving Credit Facility and
extended same until June 30, 2016, changed certain pricing on the Revolving
Credit Facility, waived certain financial covenant violations, and restated
certain financial covenants;
WHEREAS, pursuant to the Seventh Amendment to Credit Agreement dated December
31, 2015, the parties agreed, among other things, that (i) certain covenants
(Minimum EBITDA and Shareholder Equity) not be tested for the period ending
December 31, 2015, with the Shareholder Equity covenant to be deleted in its
entirety, (ii) a new Working Capital covenant be established and tested
beginning as of December 31, 2015, and (iii) the Minimum EBITDA covenant be
revised and tested beginning as of March 31, 2016;
WHEREAS, pursuant to the Eighth Amendment to Credit Agreement dated May 9, 2016,
the parties agreed, among other things, that (i) the Revolving Commitment would
be reduced to $5,000,000.00 after August 1, 2016, (ii) a Cash Collateral Account
satisfactory to the Lender would be in place until the Maturity Date, and (iii)
as a result of the creation of the Cash Collateral Account all financial
covenants had been deleted;
WHEREAS, pursuant to the Ninth Amendment to Credit Agreement the Maturity Date
was extended to June 28, 2019;
WHEREAS, pursuant to the Tenth Amendment to Credit Agreement the commitment
amounts were modified;
WHEREAS, pursuant to the Eleventh Amendment to Credit Agreement the commitment
amounts and cash holdings were modified as well as the collateralization of the
Subsidiary’s Guaranty;
WHEREAS, pursuant to the Twelfth Amendment to Credit Agreement the commitment
amounts and the cash holdings were revised;
WHEREAS, pursuant to the Thirteenth Amendment to Credit Agreement the cash
holding requirement was revised;
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree to this further amendment as
follows:
1.The parties acknowledge the accuracy of the foregoing recitals. All
capitalized terms used herein without specific definitions should be accorded
the meanings set forth for such terms in the Credit Agreement.
2.    From and after the Amendment Effective Date, the following definitions
shall be amended to hereafter provide as follows:
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one -month interest period on such day (or if such day is not a Business Day,
the immediately preceding Business Day); provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for a period equal in length to such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time.
“Maturity Date” means December 31, 2019 or any earlier date on which the
Commitment is reduced to zero (0) or otherwise terminated pursuant to the terms
hereof.
3.    From and after the Amendment Effective Date, clause (j) of the definition
of “Permitted Encumbrances” is hereby amended and restated in its entirety to
read as follows:
(j)    Liens on cash collateral held by Bank of Montreal or its affiliates as
security for the BMO Letters of Credit in an aggregate amount not to exceed 105%
of the undrawn face amount and unreimbursed obligations under the BMO Letters of
Credit.
4.    From and after the Amendment Effective Date, the following definitions
shall be added to the Credit Agreement:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“BMO Letters of Credit” means letters of credit issued by Bank of Montreal or
its affiliates in replacement of (and not in addition to) Letters of Credit
issued by Lender pursuant to this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap CEA
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap CEA Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap CEA
Obligation. If a Swap CEA Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
CEA Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Qualified ECP Guarantor” means, in respect of any Swap CEA Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap CEA Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Swap CEA Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
5.    The Revolving Commitment is hereby reduced from $5,000,000 to $2,750,000.
As a result of this Revolving Commitment, the cash required to be held in the
Cash Collateral Account shall be reduced to $2,750,000.
6.    Commencing on the Amendment Effective Date, the commitment fee described
in Section 2.11(a) of the Credit Agreement shall cease to accrue; provided,
however, that the Borrower shall remain liable for any portion of such
commitment fee which accrued and remained outstanding immediately prior to
giving effect to this Amendment.
7.    The following Section 3.18 is hereby added to the Credit Agreement in its
entirety:
SECTION 3.18. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and to the knowledge of such Loan Party its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.
8.    The following sentence is hereby added to the end of Section 5.08 of the
Credit Agreement in its entirety:
The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or the
European Union, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
9.    Section 6.01(x) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(x)    Indebtedness under the BMO Letters of Credit.
10.    The definition of “Guaranteed Obligations” set forth in Section 9.01 of
the Credit Agreement is hereby amended to expressly exclude any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor).
11.    The following Section 9.13 is hereby added to the Credit Agreement in its
entirety:
SECTION 9.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
CEA Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 9.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 9.13
or otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap CEA Obligations. Each Qualified ECP Guarantor
intends that this Section 9.13 constitute, and this Section 9.13 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
12.    The obligation of the Lender to provide this Amendment and the
effectiveness of this Amendment is subject to satisfaction of the following
conditions precedent:
(a)
Lender, Borrower and Loan Parties shall have executed and delivered this
Amendment;

(b)
Borrower shall have executed and delivered a Third Amended Revolving Loan Note
dated as of the Amendment Effective Date;

(c)
Borrower shall be in good standing in the States of Illinois and Delaware;

(d)
Borrower shall pay all costs and fees incurred by Lender in connection with the
preparation and performance of this Amendment;

(e)
Immediately prior to giving effect to this Amendment, the aggregate outstanding
principal amount of all Revolving Loans shall not exceed $2,750,000;

(f)
There shall be no less than $2,750,000 in the Cash Collateral Account from the
date hereof until the Maturity Date.

13.    This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the Borrower, Loan Parties and the Lender.
14.    Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect. The Credit Agreement and its thirteen prior amendments as
well as the Cash Collateral Account Pledge Agreement and all rights and powers
created thereby are in all respects ratified and confirmed.
15.    This Amendment has been duly authorized, executed and delivered on behalf
of the Borrower and Loan Parties pursuant to all requisite corporate authority,
and the Credit Agreement as amended hereby constitutes the legal, valid and
binding obligation of the Borrower and Loan Parties, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditor’s rights.
16.    Borrower hereby certifies, represents and warrants to Lender that all
certifications, representations and warranties made by Borrower to Lender in or
in connection with the Credit Agreement and the Cash Collateral Account Pledge
Agreement were true in all material respects as of the date of the Credit
Agreement and the Cash Collateral Account Pledge Agreement and are true in all
material respects on and as of the date hereof as if made on and as of the date
hereof.
17.    Borrower and the Loan Parties hereby acknowledge and agree that they have
no defenses, offsets or counterclaims to the payment of principal, interest,
fees or other liabilities owing under the Credit Agreement and the Cash
Collateral Pledge Agreement and they hereby waive and relinquish any such
defenses, offsets or counterclaims and Borrower and the Loan Parties hereby
release Lender and its respective officers, directors, agents, affiliates,
successors and assigns from any claim, demand or cause of action, known or
unknown, contingent or liquidated, which may exist or hereafter be known to
exist relating to any matter prior to the date hereof.
18.    Except as otherwise specified herein, this Amendment embodies the entire
agreement and understanding between Lender and Borrower with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.
19.    This Amendment may be signed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
20.    This Amendment is governed and controlled by the laws of the state of
Illinois.
[Signature Page to Follow]

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date and
year specified at the beginning hereof.
BORROWER:
FUEL TECH, INC.,
a Delaware corporation
By:________________________________________
Name:_____________________________________
Title:_______________________________________


LOAN GUARANTOR:
FUEL TECH S.r.l.,
organized under the laws of the Italian Republic
By:________________________________________
Name:_____________________________________
Title:_______________________________________


LENDER:
JPMORGAN CHASE BANK, N.A.,
a national association
By:________________________________________
Name:_____________________________________
Title:_______________________________________




 
71694439v.3